EXHIBIT 10.3
     
 

     
 
  EMULEX CORPORATION
 
  ID: 95-3342259
Notice of Grant of Award
  3333 SUSAN STREET
and Award Agreement
  COSTA MESA, CA 92626

     
 

         
GRANTEE
  Award Number:    
ADDRESS
  Plan:   EIP
CITY, STATE, ZIP COUNTRY
  ID:    

     
 
Effective                     /                    /20                    , you
have been granted an award of                      restricted stock units. These
units are restricted until the vest date(s) shown below, at which time you will
receive shares of EMULEX CORPORATION (the Company) common stock.
The current total value of the award is $                    .
The award will vest in increments on the date(s) shown.

     
Shares
  Full Vest
 
   

     
 
By your signature and the Company’s signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company’s Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.
     
 

           
 
 
 
   
EMULEX CORPORATION
  Date    
 
       
 
 
 
   
GRANTEE
  Date    

